DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 10 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wook, JP 2017 – 098543 in view of Akae, US 2013/0017685.
	Regarding Claim 1, Wook teaches a method of manufacturing semiconductor device, comprising:
(a)	a step of supplying a first processing gas to a substrate
in a process chamber to form a target film that is a silicon nitride film on the substrate (paragraphs 22 and 23);
(b) 	forming a first pre-coated film of silicon oxide, which has a first thickness (2000 Å, in paragraph 30) and has a material different from a material of the film formed in (a), in the process container by supplying a second processing gas into the process container in a state in which the substrate does not exist in the process container; and
(c) forming a second pre-coated film of SiN, which has a second thickness (1000 Å, paragraph 30) smaller than the first thickness and has the same material as the material of the film formed in (a), on the first pre-coated film formed in the process container by supplying a third processing gas into the process container in the state in which the substrate does not exist in the process container with references to Figs. 3 and 4 in paragraphs 13, 22 – 31.
Wook fails to teach the steps (b) and (c) are performed in a state where a substrate does not exist in the process chamber.
Akae teaches a method of manufacturing semiconductor device in a processing chamber wherein cleaning steps are performed under the “Cleaning Step” in paragraphs 126 – 169 for the benefit of coating the processing chamber and then cleaning them so that the particles from the removal do not fall on the wafer by removing the wafers from the boat in paragraph 128 and 140.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Wook and perform the steps (b) and (c) in a state where a substrate does not exist in the process chamber for the benefit of coating the processing chamber and then cleaning them so that the particles from the removal do not fall on the wafer by removing the wafers from the boat as taught by Akae in paragraph 128 and 140.
Regarding Claims 2 and 3, Akae teaches, after a film-forming process (see Fig. 3) of forming a SiOCN film is performed on a substrate within a processing container (Film Forming Step), a “cleaning step” (paragraphs 123 – 169) within the processing container is performed. After that, a silicon oxide film (a first precoat film) is formed in the processing container and then the SiOCN film (second precoat film) is formed. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Wook and form a SiOCN film as the target film and configure then deposit layers comprising a silicon oxide film (a first precoat film), a SiOCN film (a second precoat film) formed thereon, In this case, None of the elements other than the elements included in the SiOCN film, which is the film formed in (a). The silicon oxide film (the first precoat film) is a carbon – free film, and the SiOCN film (the second precoat film) is a carbon – containing film. 
Regarding Claim 10, Wook in view of Akae fails to teach wherein the second thickness is a thickness at which the second pre-coated film is pinhole-free. 
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Wook in view of Akae to make the second pre-coated film pinhole-free for the benefit of performing the cleaning operation by removing the layers individually at a time.
Regarding Claims 11 – 13, Wook teaches second thickness is more than 25 A and 150 A or less; the second thickness is 30 A or more and 100 A or less and wherein the second thickness is 30 A or more and 50 A or less in paragraph 30.
 Regarding Claims 14 – 18, Wook teaches the limitations of these claims under the headings “Film Forming Step” and “Cleaning Step”.
Regarding Claim 19, Wook in view of Akae teaches the limitations as was described earlier in rejecting Claim 1 (processing limitations).  
Akae teaches a substrate processing apparatus, comprising: a process container in which a substrate is processed; a first processing gas supply system configured to supply a first processing gas into the process container; a second processing gas supply system configured to supply a second processing gas into the process container; a third processing gas supply system configured to supply a third processing gas into the process container; and a controller 121 configured to be capable of controlling the first processing gas supply system, the second processing gas supply system, and the third processing gas supply system so as to perform a process with reference to Figs. 1 – 3 under the heading “Structure of a substrate Processing Apparatus”. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wook, JP 2017 – 098543 in view of Akae, US 2013/0017685 and Mo, US 2019/0177849.
Wook in view of Akae teaches the process and the apparatus limitations as were described earlier in rejecting Claims 1 and 19, but fails to teach a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process.
Mo teaches a substrate processing apparatus provided a non-transitory computer-readable storage medium storing a computer program for use in a substrate processing apparatus which processes each of a plurality of substrates by supplying a carrier gas having a flow rate adjusted by a mass flow controller to a raw material container and supplying a vaporized raw material obtained by vaporizing a solid or liquid raw material in the raw material container together with the carrier gas to a substrate processing part via a raw material gas supply path in which a mass flow meter is installed, wherein the computer program includes a group of steps for executing the aforementioned method in paragraph 8 for the benefit of processing a substrate in the Abstract.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Wook in view of Akae and install a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process for the benefit of processing a substrate as taught by Mo in the Abstract.
Allowable Subject Matter
Claims 4 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 22, 2021